DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-4, 6, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirano et al. (US 20140076870; “Hirano”) with obviousness evidenced by Asano et al. (US 20020168140; “Asano”).

	Regarding claim 1, Hirano teaches, at fig. 11, 7 laser oscillators 101, each oscillator 101 feeding light to an individual fiber 103 of a bundle of fibers 103.  Hirano fig. 11 also teaches each optic fiber (OF) 103 directly interfaces with a respective collimator 151 of a bundle of collimators 151/153 (e.g., fig. 11). 
	Hirano does not explicitly state that each collimator comprises an OF.
However, it was well-known for rod-type collimators, such as collimators 151 in Hirano, to comprise a graded index (“GI” or commonly also referred to as GRIN which also stands for graded index particularly when referring to a GRIN/GI optical fiber collimating lens) optical fiber and, further, it is also well known to fusion splice the fiber GRIN lens collimator to another optical usually thinner optical fiber to form a fused optical fiber comprising the thinner OF fused to the thicker GRIN OF lens; the aforesaid fused fiber arrangement is extremely well known at least as evidenced by Asano (e.g., Asano ¶s 0012, 0127; fig. 5). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for each collimating rod lens 151 in Hirano fig. 11 to be a GRIN optical fiber collimator lens having a respective thinner OF 103 fused to it which results in the arrangement shown in Hirano fig. 11 having each individual fiber 103 fused to a respective individual GRIN fiber 151 such that each fusion spliced 103/151 combination becomes an individual fiber 103/151 since element 103 is fused to element 151 to become a single fused optical fiber at least for the purpose of having more reliable optical coupling as a result of each fusion splice between each respective 103 and 151 element.
Thus by the above reasoning it would clearly be obvious for Hirano to have each collimator 151 be a GRIN OF lens fused to a respective OF 103 such that each fusion of 
Therefore, Hirano renders as obvious an optical fiber bundle (the seven OFs 151/153) comprising a bundle (e.g., a bundle of seven optical fibers 151/153) of a plurality of optical fibers 151/153, wherein one end of the optical fiber bundle forms an incident side bundle end at which light incident ends (e.g., the end of fiber 151/103 that directly interfaces with a respective laser oscillator 101; Hirano fig. 11) of individual optical fibers are arranged (e.g., Hirano fig. 11), and the other end (e.g., the exit end of the laser beam from three of fibers 151/103 is shown in Hirano fig. 13) forms an emission side bundle end (e.g., Hirano fig. 13) at which light emission ends of individual optical fibers 151/103 are arranged (e.g., Hirano fig. 13), and the optical fiber bundle further comprising: at the emission side bundle end, an optical deflection unit that deflects at least two light beams toward different directions, respectively, such that the at least two light beams emitted from respective light emission ends of at least two optical fibers (e.g., Hirano fig. 13: the left and right fiber end 151 {refer to the left fiber 151 as “left 151”, the right fiber 151 as “right 151” and the middle fiber 151 in fig. 13 as “mid 151”} end up overlapping one another as the beams cross one another toward the bottom of fig. 13) out of the plurality of optical fibers overlap each other on at least one cross section that is at rear on an optical path (e.g., as can be seen in fig. 13, by the time laser beam A reaches focus A and laser beam C reaches Focus C, laser beam A and laser beam C have already crossed one another) of the emission side bundle end and are then scattered (e.g., fig. 13; since laser beam {LB} A and LB B continue to progress toward toward S after LB A and LB B have already crossed one another, it is correctly said that LB A and LB B overlap/cross one another before/rear on an optical path relative the optical path that continues toward S after LB A and LB B cross one another).
Thus claim 1 is rejected.
Regarding claim 2, Hirano renders as obvious the optical fiber bundle according to claim 1 (see above), wherein the optical fiber bundle 103/151/153 is configured such that irradiance of a region in which the at least two light beams overlap each other on the cross section is larger than individual power densities of the at least two light beams at the light emission end (e.g., clearly when LB A and LB B cross one another, not only are the beams condensed at the crossing/overlap area, but they are additive which necessarily means that the irradiance of a region in which the at least two light beams overlap each other on the cross section is larger than individual power densities of the at least two light beams at the light emission end).
	Thus claim 2 is rejected.
Regarding claim 3, Hirano renders as obvious the optical fiber bundle according to claim 1 (see above), a bundle of the plurality of optical fibers includes a center optical fiber (e.g., Hirano fig. 13) and at least one peripheral optical fiber that is adjacent to the center optical fiber (e.g., Hirano fig. 13), and the optical fiber bundle is configured such that a light beam emitted from the center optical fiber travels straight along an optical axis of the center optical fiber, and a light beam emitted from the peripheral optical fiber is deflected toward a light beam emitted from the center optical fiber (e.g., Hirano fig. 13).
	Thus claim 3 is rejected.
Regarding claim 4, Hirano renders as obvious the optical fiber bundle according to claim 3 (see above), wherein the optical fiber bundle is configured such that a light beam emitted from the peripheral optical fiber is deflected toward the optical axis of the center fiber at an angle that is larger than a beam divergence of the light beam (e.g., Hirano fig. 13: since the beam divergence is negative {i.e., converging} and there clearly is a positive deflection shown in fig. 
	Thus claim 4 is rejected.
	Regarding claim 6, Hirano renders as obvious the optical fiber bundle according to claim 1 (see above), wherein the light deflection unit is formed of a unit in which a tip end of an optical fiber having a cross- section size including the optical fiber bundle is formed in a spherical shape, a lens, or a prism shape (e.g., see claim 1 rejection above: “each fusion spliced 103/151 combination becomes an individual fiber 103/151 since element 103 is fused to element 151 to become a single fused optical fiber”; fiber/lens 151).
	Thus claim 6 is rejected.
	Regarding claim 11, Hirano renders as obvious a laser irradiation apparatus comprising the optical fiber bundle according to claim 1 (see above),and a plurality of semiconductor laser devices arranged on an incident end side of the optical fiber bundle (e.g., Hirano fig. 11)., wherein the optical fiber bundle 103/151/153  is configured such that laser lights generated by the plurality of semiconductor laser devices separately enter the at least two optical fibers of the optical fiber bundle (e.g., Hirano fig. 11).
	Thus claim 11 is rejected.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirano et al. (US 20140076870; “Hirano”) with obviousness evidenced by Asano et al. (US 20020168140; “Asano”) as applied to claim 1 above, with further obviousness evidenced by Nakanishi (US 20170297144).

	Hirano does not explicitly state wherein the optical fiber bundle is configured such that the at least two light beams are incoherent to each other.
However, it was well-known for the optical fiber bundle is configured such that the at least two light beams are incoherent to each other as evidenced by Nakanishi (e.g., Nakanishi ¶ 0004; superimposing a plurality of different laser beams as a method for lowering coherence of a laser beam). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the optical fiber bundle is configured such that the at least two light beams are incoherent to each other at least for the purpose of avoiding speckle patterns that can adversely affect a machining state for a workpiece.
	Thus claim 5 is rejected.

Claims 7, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirano et al. (US 20140076870; “Hirano”) with obviousness evidenced by Asano et al. (US 20020168140; “Asano”) as applied to claim 1 above, with further obviousness evidenced by Yu et al. (US 20170227721; “Yu”).
Regarding claim 7, Hirano renders as obvious the optical fiber bundle according to claim 1 (see above).
	Hirano does not explicitly state wherein the light deflective unit is formed of a micro- prism.
However, it was well-known for the light deflective unit is formed of a micro- prism as evidenced by Yu (e.g., Yu fig. 4; the function of redirecting beams via a lens can be SUBSTITUTING EQUIVALENTS KNOWN FOR THE SAME PURPOSE). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention  for the light deflective unit is formed of a micro- prism.
	Thus claim 7 is rejected.
Regarding claim 8, Hirano renders as obvious the optical fiber bundle according to claim 1 (see above).
	Hirano does not explicitly state the light deflective unit is formed of a diffractive optical element.
However, it was well-known for the light deflective unit is formed of a diffractive optical element at least since the light deflective unit being formed of a micro- prism as evidenced by Yu is obvious (e.g., Yu fig. 4; the function of redirecting beams via a lens can be accomplished by plural micro-prisms; MPEP §2144.06  II. < SUBSTITUTING EQUIVALENTS KNOWN FOR THE SAME PURPOSE). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention  for the light deflective unit is formed of a micro- prism.  Furthermore, substituting a diffraction grating for a prism is also well known (e.g., MPEP §2144.06   Art Recognized Equivalence for the Same Purpose [R-6] >I. < COMBINING EQUIVALENTS KNOWN FOR THE SAME PURPOSE, II. < SUBSTITUTING EQUIVALENTS KNOWN FOR THE SAME PURPOSE {it is well known to substitute a diffraction grating for a prism} and/or MPEP §2144.07 Art Recognized Suitability for an Intended Purpose).
	Thus claim 8 is rejected.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirano et al. (US 20140076870; “Hirano”) with obviousness evidenced by Asano et al. (US 20020168140; “Asano”) as applied to claim 1 above, with further obviousness evidenced by Mayer (US 3508807).
Regarding claim 9, Hirano renders as obvious the optical fiber bundle according to claim 1 (see above).
	Hirano does not explicitly state wherein respective light emitting faces of the at least two optical fibers face the different directions to form the light deflective unit.
However, it was well-known for the respective light emitting faces of the at least two optical fibers face the different directions to form the light deflective unit as evidenced by Mayer (e.g., Mayer fig. 1; the outer fibers are angled toward the center). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention  for the respective light emitting faces of the at least two optical fibers face the different directions to form the light deflective unit at least for the purpose of diminishing the need for a lens/prisms to cross the optical paths.
	Thus claim 9 is rejected.


Allowable Subject Matter
Claims 10, 12, 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Fujita (US 10942311) teaches a device for controlling beam quality from an optical fiber bundle.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mr. Michael Mooney whose telephone number is 571-272-2422.  The examiner can normally be reached during weekdays, M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should
you have questions on access to the Private PAIR system, contact the Electronic
Business Center (EBC) at 866-217-9197 (toll-free).

/MICHAEL P MOONEY/Primary Examiner, Art Unit 2874